DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0048], “In other embodiment” should read “in other embodiments”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to 0” in claim 2 is a relative term which renders the claim indefinite. The term “close to 0” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US20130131478).
Regarding claim 11, Simpson discloses a micro biosensor for implantation under a skin (Paragraph [0002], “The preferred embodiments relate generally to implantable devices, such as analyte sensors, and methods for detecting and/or measuring an analyte in a sample, such as a bodily fluid or tissue”) to perform a measurement of a physiological parameter of a target analyte in a biofluid (Paragraph [0006], “In an embodiment of the first aspect, the analyte is glucose”) and reduce an interference of at least one interferant in the biofluid on the measurement (Paragraph [0138], “Some known interfering species for a glucose sensor include but are not limited to acetaminophen, ascorbic acid, bilirubin, cholesterol, creatinine, dopamine, ephedrine, ibuprofen, L-dopa, methyldopa, salicylate, tetracycline, tolazamide, tolbutamide, triglycerides, and uric acid” & Paragraph [0173], “In this way, the baseline signal can be subtracted from the first signal to produce a glucose-only signal that is substantially not subject to fluctuations in the baseline and/or interfering species on the signal”), and the micro biosensor comprises: a substrate having a surface (Paragraph [0150], “In some alternative embodiments, the sensing mechanism includes electrodes deposited on a planar substrate, wherein the thickness of the implantable portion is less than about 1 mm”); a first working electrode including a first sensing section configured on the surface, wherein the first sensing section includes a first conductive material (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”); at least one second working electrode configured on the surface (Paragraph [0172], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned (e.g., extend parallel to each other), around which the reference electrode is disposed (e.g., helically wound). In some embodiments wherein two or more working electrodes are provided, the working electrodes can be formed in a double-, triple-, quad-, etc. helix configuration along the length of the sensor (for example, surrounding a reference electrode, insulated rod, or other support structure)”) and including a second sensing section configured adjacent to at least one side of the first sensing section (Paragraph [0172], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned (e.g., extend parallel to each other), around which the reference electrode is disposed (e.g., helically wound). In some embodiments wherein two or more working electrodes are provided, the working electrodes can be formed in a double-, triple-, quad-, etc. helix configuration along the length of the sensor (for example, surrounding a reference electrode, insulated rod, or other support structure)”), wherein the second sensing section includes a second conductive material (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”); and a chemical reagent covered on at least a portion of the first conductive material for reacting with the target analyte in the biofluid to produce a resultant (Paragraph [0071], “The term “electrochemically reactive surface” as used herein is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and it is not to be limited to a special or customized meaning), and refers without limitation to the surface of an electrode where an electrochemical reaction takes place. In one embodiment, a working electrode measures hydrogen peroxide creating a measurable electronic current” & Paragraph [0073], “In one exemplary embodiment of a glucose oxidase-based glucose sensor, an enzyme, glucose oxidase (GOX) is provided to react with glucose (the analyte) and oxygen to form hydrogen peroxide”), wherein: the first working electrode is driven by a first working voltage to cause the first conductive material to react with the resultant for outputting a physiological signal corresponding to the physiological parameter of the target analyte (Paragraph [0071], “In one embodiment, a working electrode measures hydrogen peroxide creating a measurable electronic current” & Paragraph [0150], “The potentiostat applies a constant potential to the working electrode and its associated reference electrode to determine the current produced at the working electrode. The current that is produced at the working electrode (and flows through the circuitry to the counter electrode) is substantially proportional to the amount of H2O2 that diffuses to the working electrode. The output signal is typically a raw data stream that is used to provide a useful value of the measured analyte concentration in a host to the host or doctor, for example”); and the second working electrode is driven by a second working voltage to allow the second conductive material to consume the interferant for reducing the interference on the physiological signal caused by the interferant (Paragraph [0017], “In an embodiment of the first aspect, the membrane system is configured to consume at least one non-constant noise-causing electroactive species formed in a metabolic process of the host” & Paragraph [0098], “In one example of an electrochemical sensor, interfering species are compounds with an oxidation potential that overlaps with that of the analyte to be measured, producing a false positive signal”).

Regarding claim 15, Simpson discloses the micro biosensor as claimed in Claim 11.
Simpson further discloses wherein a number of the second working electrode is two, and the two second sensing sections of the two second working electrodes are respectively configured adjacent to the two opposite sides of the first sensing section of the first working electrode (Paragraph [0172], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned (e.g., extend parallel to each other), around which the reference electrode is disposed (e.g., helically wound). In some embodiments wherein two or more working electrodes are provided, the working electrodes can be formed in a double-, triple-, quad-, etc. helix configuration along the length of the sensor (for example, surrounding a reference electrode, insulated rod, or other support structure)”).

Regarding claim 16, the micro biosensor as claimed in Claim 11.
Simpson further discloses wherein the first sensing section and the second sensing section maintain a positional relationship therebetween only via the surface (Paragraph [0070], “In one embodiment, the sensing region generally comprises a non-conductive body, at least one electrode, a reference electrode and a optionally a counter electrode passing through and secured within the body forming an electrochemically reactive surface at one location on the body and an electronic connection at another location on the body, and a membrane system affixed to the body and covering the electrochemically reactive surface”). 

Regarding claim 17, Simpson discloses a method for reducing a measurement interference of a target analyte, comprising: 149039653.134Attorney Docket No. 131057-8101.US01
providing a micro biosensor used to measure a physiological parameter of a target analyte in a biofluid (Paragraph [0006], “In an embodiment of the first aspect, the analyte is glucose”), wherein the micro biosensor comprises: a substrate having a surface (Paragraph [0150], “In some alternative embodiments, the sensing mechanism includes electrodes deposited on a planar substrate, wherein the thickness of the implantable portion is less than about 1 mm”); a first working electrode including a first sensing section configured on the surface, wherein the first sensing section includes a first conductive material (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”); at least one second working electrode configured on the surface (Paragraph [0172], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned (e.g., extend parallel to each other), around which the reference electrode is disposed (e.g., helically wound). In some embodiments wherein two or more working electrodes are provided, the working electrodes can be formed in a double-, triple-, quad-, etc. helix configuration along the length of the sensor (for example, surrounding a reference electrode, insulated rod, or other support structure)”) and including a second sensing section (Paragraph [0389], “A second electrode is a hydrogen peroxide sensor that is configured similar to the first electrode” & The second electrode would need a second sensing section in order to measure hydrogen peroxide), wherein the second sensing section includes a second conductive material (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”); and a chemical reagent covered on at least a portion of the first conductive material for reacting with the target analyte in the biofluid to produce a resultant (Paragraph [0071], “The term “electrochemically reactive surface” as used herein is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and it is not to be limited to a special or customized meaning), and refers without limitation to the surface of an electrode where an electrochemical reaction takes place. In one embodiment, a working electrode measures hydrogen peroxide creating a measurable electronic current” & Paragraph [0073], “In one exemplary embodiment of a glucose oxidase-based glucose sensor, an enzyme, glucose oxidase (GOX) is provided to react with glucose (the analyte) and oxygen to form hydrogen peroxide”); performing an interference eliminating action (Paragraph [0138], “Some known interfering species for a glucose sensor include but are not limited to acetaminophen, ascorbic acid, bilirubin, cholesterol, creatinine, dopamine, ephedrine, ibuprofen, L-dopa, methyldopa, salicylate, tetracycline, tolazamide, tolbutamide, triglycerides, and uric acid” & Paragraph [0173], “In this way, the baseline signal can be subtracted from the first signal to produce a glucose-only signal that is substantially not subject to fluctuations in the baseline and/or interfering species on the signal”), wherein the interference eliminating action is to drive the second working electrode by a second working voltage to cause the second conductive material to consume an interferant in the biofluid for reducing the interference on the measurement caused by the interferant (Paragraph [0017], “In an embodiment of the first aspect, the membrane system is configured to consume at least one non-constant noise-causing electroactive species formed in a metabolic process of the host” & Paragraph [0098], “In one example of an electrochemical sensor, interfering species are compounds with an oxidation potential that overlaps with that of the analyte to be measured, producing a false positive signal”); and performing a measurement action, wherein the measurement action is to drive the first working electrode by a first working voltage to cause the first conductive material to react with the resultant to output a physiological signal corresponding to the physiological parameter of the target analyte (Paragraph [0071], “In one embodiment, a working electrode measures hydrogen peroxide creating a measurable electronic current” & Paragraph [0150], “The potentiostat applies a constant potential to the working electrode and its associated reference electrode to determine the current produced at the working electrode. The current that is produced at the working electrode (and flows through the circuitry to the counter electrode) is substantially proportional to the amount of H2O2 that diffuses to the working electrode. The output signal is typically a raw data stream that is used to provide a useful value of the measured analyte concentration in a host to the host or doctor, for example”).

Regarding claim 18, Simpson discloses the method as claimed in Claim 17.
Simpson further discloses wherein the interference eliminating action and the measurement action are performed simultaneously orPATENT alternately (Paragraph [0173], “In this way, the baseline signal can be subtracted from the first signal to produce a glucose-only signal that is substantially not subject to fluctuations in the baseline and/or interfering species on the signal” & Measuring the signal is done before the interference elimination action is completed).

Regarding claim 19, Simpson discloses the method as claimed in Claim 17.
Simpson further discloses wherein when there are multiple measurement actions, the interference eliminating action is executed at least once and a startup of the interference eliminating action is no later than a beginning of the first measurement action of the multiple measurement actions (Paragraph [0410], “In addition blocking and/or diluting interfering species before they can cause noise on the sensor signal, a non-constant noise signal component can be electronically identified, such that the identified noise component can be removed from the signal by algorithmic/mathematical means, in some embodiments”).

Regarding claim 20, Simpson discloses the method as claimed in Claim 17.
Simpson further discloses wherein when the interference eliminating action is only performed once, a startup of the interference eliminating action is at least earlier than a measurement period of the single measurement action (Paragraph [0410], “In addition blocking and/or diluting interfering species before they can cause noise on the sensor signal, a non-constant noise signal component can be electronically identified, such that the identified noise component can be removed from the signal by algorithmic/mathematical means, in some embodiments”).

Regarding claim 22, Simpson discloses the method as claimed in Claim 17.
Simpson further discloses wherein the micro biosensor further comprises at least one counter electrode coupled to at least one of the first working electrode and the second working electrode (Paragraph [0070], “In one embodiment, the sensing region generally comprises a non-conductive body, at least one electrode, a reference electrode and a optionally a counter electrode passing through and secured within the body forming an electrochemically reactive surface at one location on the body and an electronic connection at another location on the body, and a membrane system affixed to the body and covering the electrochemically reactive surface”), and the step of performing the measurement action is completed by the first working electrode and the counter electrode (Paragraph [0173], “In some embodiments, the sensing region may include reference and/or other electrodes associated with the glucose-measuring working electrode and/or separate reference and/or counter electrodes associated with optional auxiliary working electrode(s)”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view Estes (US20140005508).
Regarding claim 1, Simpson discloses a micro biosensor for implantation under a skin (Paragraph [0002], “The preferred embodiments relate generally to implantable devices, such as analyte sensors, and methods for detecting and/or measuring an analyte in a sample, such as a bodily fluid or tissue”) to perform a measurement of a concentration of a glucose in a biofluid (Paragraph [0006], “In an embodiment of the first aspect, the analyte is glucose”) and reduce an interference of at least one interferant in the biofluid on the measurement (Paragraph [0138], “Some known interfering species for a glucose sensor include but are not limited to acetaminophen, ascorbic acid, bilirubin, cholesterol, creatinine, dopamine, ephedrine, ibuprofen, L-dopa, methyldopa, salicylate, tetracycline, tolazamide, tolbutamide, triglycerides, and uric acid” & Paragraph [0172], “In this way, the baseline signal can be subtracted from the first signal to produce a glucose-only signal that is substantially not subject to fluctuations in the baseline and/or interfering species on the signal”), and the micro biosensor comprises: a substrate having a first surface and a second surface which are oppositely configured (Paragraph [0150], “In some alternative embodiments, the sensing mechanism includes electrodes deposited on a planar substrate, wherein the thickness of the implantable portion is less than about 1 mm”); a first working electrode including a first sensing section configured on the first surface of the substrate, wherein the first sensing section includes a first conductive material (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”); a chemical reagent covered on at least a portion of the first conductive material of the first sensing section for reacting with the glucose in the biofluid to produce a hydrogen peroxide (Paragraph [0071], “The term “electrochemically reactive surface” as used herein is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and it is not to be limited to a special or customized meaning), and refers without limitation to the surface of an electrode where an electrochemical reaction takes place. In one embodiment, a working electrode measures hydrogen peroxide creating a measurable electronic current” & Paragraph [0073], “In one exemplary embodiment of a glucose oxidase-based glucose sensor, an enzyme, glucose oxidase (GOX) is provided to react with glucose (the analyte) and oxygen to form hydrogen peroxide”); and at least one second working electrode configured on the first surface of the substrate (Paragraph [0172], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned (e.g., extend parallel to each other), around which the reference electrode is disposed (e.g., helically wound). In some embodiments wherein two or more working electrodes are provided, the working electrodes can be formed in a double-, triple-, quad-, etc. helix configuration along the length of the sensor (for example, surrounding a reference electrode, insulated rod, or other support structure)”), and including a second sensing section, wherein the second sensing section is configured adjacent to at least one side of the first sensing section (Paragraph [0172], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned (e.g., extend parallel to each other), around which the reference electrode is disposed (e.g., helically wound). In some embodiments wherein two or more working electrodes are provided, the working electrodes can be formed in a double-, triple-, quad-, etc. helix configuration along the length of the sensor (for example, surrounding a reference electrode, insulated rod, or other support structure)”) when the first working electrode is driven by a first working voltage to cause the first sensing section to have a first sensitivity to the hydrogen peroxide and produce a measurement range (Paragraph [0266], “In preferred embodiments, the resistance domain is configured to consume and/or block small molecule interferents caused by the host's metabolic processes, such as but not limited to externally generated H2O2, reactive oxygen and nitrogen species, such as by rendering the interferents electrochemically inactive at the sensor's applied voltage. For example, reactive oxygen and nitrogen species (e.g., oxygen and nitrogen radicals) and externally generated H2O2 (e.g., derived from local immune cells that have invaded the sensor locality as part of the wound healing process) are highly reactive and spontaneously react with anything that they contact, such as the materials of the membrane system”), the first conductive material reacts with the hydrogen peroxide to produce a current signal (Paragraph [0071], “In one embodiment, a working electrode measures hydrogen peroxide creating a measurable electronic current”), and through a value of the current signal corresponding to the concentration, a physiological signal is obtained (Paragraph [0150], “The potentiostat applies a constant potential to the working electrode and its associated reference electrode to determine the current produced at the working electrode. The current that is produced at the working electrode (and flows through the circuitry to the counter electrode) is substantially proportional to the amount of H2O2 that diffuses to the working electrode. The output signal is typically a raw data stream that is used to provide a useful value of the measured analyte concentration in a host to the host or doctor, for example”); when the first working electrode is driven by the first working voltage to cause the first conductive material to react with the interferant toPATENT produce an interfering current signal, the interfering current signal and the current signal are output together to interfere the physiological signal (Paragraph [0410], “one can use an electrode (for example, working electrode 16) to monitor the concentration-induced current change in either the co-reactant or the product (for example, H2O2) to determine glucose concentration. However, if an interfering species exists with an oxidation or reduction potential that overlaps with the co-reactant or the product (for example, H2O2), then the current change does not accurately reflect glucose concentration. Additionally, if an oxygen deficiency exists, such that insufficient oxygen is present to react with an analyte at the enzyme for example, then the current change similarly does not accurately reflect glucose concentration”); and 
when the second working electrode is driven by a second working voltage, the second sensing section has a second sensitivity smaller than the first sensitivity to the hydrogen peroxide (Paragraph [0214], “While not wishing to be bound by theory, it is believed that, with respect to symmetrical cellulosic-based membranes, there is an inversely proportional balance between interferent blocking and analyte sensitivity. Namely, changes to the interference domain configuration that increase interferent blocking can result in a corresponding decrease in sensor sensitivity in some embodiments”), and the second sensing section produce an interference eliminating range contacting a surrounding of the first working electrode and at least partially overlapping with the measurement range to consume the interferant for reducing a generation of the interfering current signal (Paragraph [0017], “In an embodiment of the first aspect, the membrane system is configured to consume at least one non-constant noise-causing electroactive species formed in a metabolic process of the host” & Paragraph [0098], “In one example of an electrochemical sensor, interfering species are compounds with an oxidation potential that overlaps with that of the analyte to be measured, producing a false positive signal”).  
Simpson does not disclose the second sensing section includes a second conductive material different from the first conductive material.
However, Estes discloses the second sensing section includes a second conductive material different from the first conductive material (Paragraph [0148], “In practice, a first electrode can have a first membrane and a second electrode can have a second, different (e.g., in terms of composition, thickness, porosity, permeability, hydrophilicity, hydrophobicity, etc.) membrane. The first membrane can include of a first material having a temperature coefficient that is different than a temperature coefficient of a second material included in the second membrane”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Estes by adding the second sensing section includes a second conductive material different from the first conductive material. The reason for using a different conductive material is to have different signatures with the different materials.
	Regarding claim 2, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1. 
	Estes further discloses, wherein the second sensitivity is close to 0 or equal to 0, and when the second working electrode is driven by the second working voltage to cause the second conductive material to consume the interferant, the interference of the interferant to the physiological signal is reduced to be smaller than or equal to a specific tolerance scope (Paragraph [0216], “In some alternative embodiments, the interference domain is formed of a blend of cellulosic derivatives, wherein the hydrophilic and hydrophobic components of the interference domain are balanced, such that the glucose sensitivity is from about 1 pA/mg/dL to about 100 pA/mg/dL, and at least one interferent is sufficiently blocked from passage through the interference domain such that the equivalent glucose signal response of the at least one interferent is less than about 60 mg/dL”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Estes by adding wherein the second sensitivity is close to 0 or equal to 0, and when the second working electrode is driven by the second working voltage to cause the second conductive material to consume the interferant, the interference of the interferant to the physiological signal is reduced to be smaller than or equal to a specific tolerance scope. The advantage of having a small sensitivity is better discrimination among the analytes.

	Regarding claim 3, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1. 
Simpson further discloses wherein the first conductive material is one selected from a group consisting of platinum, iridium, palladium, gold, a derivative thereof, and a combination thereof (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”).  

	Regarding claim 5, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1. 
Simpson further discloses wherein the chemical reagent is further covered on a portion of the second conductive material of the second sensing section of the second working electrode (Paragraph [0270], “An interferent-scavenging enzyme can be incorporated into one or more layers of the membrane system. Useful enzymes include but are not limited to peroxidases and/or oxidases… Exemplary oxidases include glucose oxidase”). 

	Regarding claim 9, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1. 
Simpson further discloses at least one counter electrode configured on one of the first surface and the second surface of the substrate, and coupled to at least one of the first working electrode and the second working electrode (Paragraph [0070], “In one embodiment, the sensing region generally comprises a non-conductive body, at least one electrode, a reference electrode and a optionally a counter electrode passing through and secured within the body forming an electrochemically reactive surface at one location on the body and an electronic connection at another location on the body, and a membrane system affixed to the body and covering the electrochemically reactive surface”).  

	Regarding claim 10, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1. 
Simpson further discloses at least one counter electrode and at least one reference electrode, wherein the counter electrode and the reference electrode are configured, respectively, on one of 149039653.132Attorney Docket No. 131057-8101.US01 PATENT the first surface and the second surface of the substrate (Paragraph [0070], “In one embodiment, the sensing region generally comprises a non-conductive body, at least one electrode, a reference electrode and a optionally a counter electrode passing through and secured within the body forming an electrochemically reactive surface at one location on the body and an electronic connection at another location on the body, and a membrane system affixed to the body and covering the electrochemically reactive surface”).

	Regarding claim 12, Simpson discloses the micro biosensor as claimed in claim 11. 
Simpson further discloses when the first working electrode is driven by the first working voltage, the first conductive material has a first sensitivity to the resultant (Paragraph [0266], “In preferred embodiments, the resistance domain is configured to consume and/or block small molecule interferents caused by the host's metabolic processes, such as but not limited to externally generated H2O2, reactive oxygen and nitrogen species, such as by rendering the interferents electrochemically inactive at the sensor's applied voltage. For example, reactive oxygen and nitrogen species (e.g., oxygen and nitrogen radicals) and externally generated H2O2 (e.g., derived from local immune cells that have invaded the sensor locality as part of the wound healing process) are highly reactive and spontaneously react with anything that they contact, such as the materials of the membrane system”), and when the second working electrode is driven by the second working voltage, the second conductive material has a second sensitivity, which is smaller than the first sensitivity, to the resultant (Paragraph [0214], “While not wishing to be bound by theory, it is believed that, with respect to symmetrical cellulosic-based membranes, there is an inversely proportional balance between interferent blocking and analyte sensitivity. Namely, changes to the interference domain configuration that increase interferent blocking can result in a corresponding decrease in sensor sensitivity in some embodiments”).  
Simpson does not disclose wherein the second conductive material is different from the first conductive material.
	However, Estes further discloses wherein the second conductive material is different from the first conductive material (Paragraph [0148], “In practice, a first electrode can have a first membrane and a second electrode can have a second, different (e.g., in terms of composition, thickness, porosity, permeability, hydrophilicity, hydrophobicity, etc.) membrane. The first membrane can include of a first material having a temperature coefficient that is different than a temperature coefficient of a second material included in the second membrane”),
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Estes by adding wherein the second conductive material is different from the first conductive material. The reason for using a different conductive material is to have different signatures with the different materials.

	Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson and Estes as applied to claims 1 above, and further in view of Nogueira (US2019/0076070).
	Regarding claim 4, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 3.
	Simpson further discloses wherein when the first conductive material is platinum (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”), the second conductive material is carbon (Paragraph [0154], “In preferred embodiments, the working electrode comprises a wire formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like”).
	The combination of Simpson and Estes does not disclose with the first working voltage of 0.2-0.8 volt.
	However, Nogueira discloses with the first working voltage of 0.2-0.8 volt (Paragraph [0216], “Under other operating conditions, the voltage may be in a range of 0.8 volts to 1.34 volts and the other voltage may be in a range of 0.335 to 0.735. Under other operating conditions, the range of the higher voltage may be smaller than the range of the lower voltage. Illustratively, the higher voltage may be in a range of 0.9 to 1.09 volts and the lower voltage may be in a range of 0.235 to 0.835 volts”)
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Estes to incorporate the teachings of Nogueira by adding with the first working voltage of 0.2-0.8 volt. The reason the working voltage is within the specific range is so that the system can measure a particular analyte.

Regarding claim 7, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1.
The combination of Simpson and Estes does not disclose wherein the second sensing section extends along and is spaced apart from at least a portion of a periphery of the first sensing section, and a ratio of the portion of the periphery of the first sensing section to a total of the periphery of the first sensing section ranges from 30% to 100%.
	However, Nogueira discloses wherein the second sensing section extends along and is spaced apart from at least a portion of a periphery of the first sensing section, and a ratio of the portion of the periphery of the first sensing section to a total of the periphery of the first sensing section ranges from 30% to 100% (Fig. 2A, electrode pair #240 and #244, electrode #240 which has a sensing section surrounds electrode #244 on three sides which has its own sensing section).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Estes to incorporate the teachings of Nogueira by adding wherein the second sensing section extends along and is spaced apart from at least a portion of a periphery of the first sensing section, and a ratio of the portion of the periphery of the first sensing section to a total of the periphery of the first sensing section ranges from 30% to 100%. The advantage of arranging the sensing sections in this way is a more efficient design.

Regarding claim 8, the combination of Simpson, Estes, and Nogueira discloses the micro biosensor as claimed in claim 7.
Nogueira further discloses wherein the second sensing section of the second working electrode surrounds at least three sides of the first sensing section of the first working electrode.  (Fig. 2A, electrode pair #240 and #244, electrode #240 which has a sensing section surrounds electrode #244 on three sides which has its own sensing section).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson and Estes as applied to claims 1 above, and further in view of Elibol (US2011/0155586).
	Regarding claim 6, the combination of Simpson and Estes discloses the micro biosensor as claimed in claim 1.
The combination of Simpson and Estes does not disclose wherein the second sensing section is configured adjacent to the at least one side of the first sensing section with a gap, and the gap is no larger than 0.2 mm.
However, Elibol discloses wherein the second sensing section is configured adjacent to the at least one side of the first sensing section with a gap, and the gap is no larger than 0.2 mm (Paragraph [0018], “The electronic sensor 10 has electrodes 20 and 21 separated by a gap 25 that are located in a nonconducting layer 30… The gap 25 is typically less than 100 nm (as measured from the surface of the first electrode 20 to the surface of the second electrode 21). Optionally the gap 25 is 5 nm to 100 nm or 15 nm to 50 nm wide” & 100 nm is less than 0.2mm which overlaps the claimed language (MPEP 2144.05 I)).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Estes to incorporate the teachings of Elibol by adding wherein the second sensing section is configured adjacent to the at least one side of the first sensing section with a gap, and the gap is no larger than 0.2 mm. The advantage of having the gap is so that the sensing sections don’t overlap and interfere with each other. But the gap needs to be small to have a more efficient design.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson as applied to claim 11 above, and further in view of Tang (US 2020/0266393).
Regarding claim 13, Simpson discloses the micro biosensor as claimed in claim 11.
Simpson does not disclose wherein a value of the first working voltage is the same as that of the second working voltage.
However, Tang discloses wherein a value of the first working voltage is the same as that of the second working voltage(Paragraph [0049], “In some embodiments, in operation, the first electrode 5 is coupled to the first working voltage Vss, the second electrode 7 (fourth electrode 8) is coupled to the second working voltage Vdd, and the third electrode is coupled to the third working voltage Vss′, wherein Vss>Vdd>Vss′” & Paragraph [0053], “For example, in some embodiments, Vss=Vss’>Vdd”. The prior art’s “third working voltage” is the claimed “second working voltage” so since Vss=Vss’, the first working voltage is the same as the second working voltage).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Tang by adding wherein a value of the first working voltage is the same as that of the second working voltage. The advantage of having the same working voltage is to measure the same analyte.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson as applied to claims 11 and 17 above, respectively, and further in view of Elibol (US2011/0155586).
Regarding claims 14 and 21, Simpson discloses the microbiosensor/method as claimed in claims 11 and 17.
Simpson does not disclose wherein the second sensing section is configured adjacent to the at least one side of the first sensing section with a gap, and the gap is no larger than 0.2 mm.
However, Elibol discloses wherein the second sensing section is configured adjacent to the at least one side of the first sensing section with a gap, and the gap is no larger than 0.2 mm (Paragraph [0018], “The electronic sensor 10 has electrodes 20 and 21 separated by a gap 25 that are located in a nonconducting layer 30… The gap 25 is typically less than 100 nm (as measured from the surface of the first electrode 20 to the surface of the second electrode 21). Optionally the gap 25 is 5 nm to 100 nm or 15 nm to 50 nm wide” & 100 nm is less than 0.2mm which overlaps the claimed language (MPEP 2144.05 I)).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Elibol by adding wherein the second sensing section is configured adjacent to the at least one side of the first sensing section with a gap, and the gap is no larger than 0.2 mm. The advantage of having the gap is so that the sensing sections don’t overlap and interfere with each other. But the gap needs to be small to have a more efficient design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR20160049340 discloses “an implantable flexible biosensor and a method of manufacturing the same” (abstract). It discloses “The needle 110 includes a first metal thin film 111, a second metal thin film 112, a third metal thin film 113, a working electrode 114, an auxiliary electrode 115, and a reference electrode 116 )” and “An enzyme-based catalytic electrode can be formed by immobilizing an enzyme on a metal-based electrode that is biocompatible, such as gold or platinum.”
US2022/0095968 discloses “The present development relates generally to medical devices such as analyte sensors, and more particularly, but not by way of limitation, to systems, devices, and methods to compensate for effects of temperature on analytes sensors.” (Paragraph [0002]). It also discloses “In one embodiment, a working electrode measures hydrogen peroxide (H2O2) creating a measurable electronic current” (Paragraph [0399]) and “which may be at a proximal end of the conductors (e.g., outside the host.) To form a working thermocouple, conductors 304, 306 may be formed of different materials. For example, one of conductors 304, 306 may be platinum and the other of the conductors 304, 306 may be tantalum” (Paragraph [0477]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791